Title: To Thomas Jefferson from Tench Coxe, 15 April 1791
From: Coxe, Tench
To: Jefferson, Thomas


[Philadelphia], 15 Apr. 1791. Encloses return of tonnage for one year, including several customhouse returns not received when Register made up former statement. It is in the form shown TJ in Feb., “except the interesting additions … exhibiting the European—African—Asiatic—West Indian and other Subdivisions of the American commerce, which have been since added. As far as my mind has been able to bring it up to view, the inward trade of the United States is exhibited in this paper.” Collectors have been directed to add a column to their returns which, after June, will give similar data for the export trade. The Controller, who is responsible for forms, has given Coxe leave to make any alterations to procure needed information. He has Register’s clerks making up current imports in same form and he proposes to do this for prior years to show quantities and kinds of imports from several foreign  nations.—“Should you desire to reserve a copy of the document now sent, I beg leave to remark that it may be expedient to confine it afterwards to your private office as you will perceive there are several delicate points … too visible to admit of an exposure to any, but very confidential members of the government.”
He encloses plan of a manufacturing establishment which “may apply happily in the federal district.” He is not certain any but fine arts desirable in actual seat, but in a tract of 64,000 acres there may be a location with great water power in which this plan might be put in execution. “It is a favorite idea of mine … that this country should endeavour to employ in [manufactures], as much as possible, the great labor saving machines. Agriculture being the most natural employment, and manufacturers being often an. intemperate and disorderly class of people, modes of manufacture which do not require them, and which indeed in a certain degree supercede the occasion for them, appear to be very desirable. This sketch is meant to be disposed of as you may think proper,” Coxe having retained a copy. He will only observe that “the mode of raising the fund was obtained from the Secretary of the Treasury, who has every reason to believe that an establishment embracing the principal ideas in the plan will be very soon attempted in New Jersey upon subscriptions from New York, New Jersey and Pennsylvania. It may be worth considering whether the Potomack Navigation company might not find it their interest to admit of sales of Shares for 6 ⅌ Cent stock estimated at par, and when they shall have sold the whole a loan at 5¼ ⅌ Cent might be effected. The public paper would yield an interest more than equal to what they would have to pay and when our funds rise to par the paper might be sold, and the debt in Specie discharged.” [P.S.] “It appears that our fishing vessels exceed the number in the Registers return about 20 ⅌ Cent. The discovery of this error is very Material, and pleasing.”
